DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 1/22/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 29 and 30 have been renumbered 30 and 31.


Claim Rejections - 35 USC § 112---New by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 is indefinite insofar as it fails to provide an ingredient for the claimed concentration range.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-3, 5, 17-19, 22, 24, 27 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harrison et al., (US 2007/0172511).
Harrison et al. teaches food products comprising “an oligosaccharide composition that is digestion resistant or slowly digestible” (Abstract).
maltodextrins, to reduce caloric content and/or to enhance nutritional profile of the product” (p. 6, para. [0075]).
Harrison et al. teaches a method of preparing oligomer syrups from corn syrups such as Sweetose 4300, comprising the oligosaccharides maltose, maltotriose, and higher saccharides (amorphous, non-crosslinked soluble fiber/oligosaccharides) (see Table 4 at p. 11).
Part of the processing of the Sweetose 4300 involves “heating to 80°C” (see Sample 4 preparation at p. 17, para. [0193]). 
Harrison et al. teaches, when “the oligosaccharide rich stream has a solid content not less than 70.0 percent mass/mass (m/m), and reducing sugar content (dextrose equivalent), expressed as D-glucose, less than 20.0 percent m/m calculated on dry basis . . . can be classified as maltodextrin under food labeling regulations” (p. 1, para. [0012]). Since the product of Sample 4 appears to satisfy these criteria, the modified Sweetose 4300, should suffices as maltodextrin, as per claim 19.

The prior art teaches a specific embodiment of a hard candy (lozenge) comprising 42% sugar, 43.7% resistant corn syrup (Sample 4) (oligosaccharide), 14.3% water (plasticizer) (p. 19, Example 23, paras. [0244-0246]).  The hard candy also contains “citric acid” and “flavor” (Id.).  Here the sugar, citric acid (antioxidant, as per claim 3) and flavor suffices as additives. The hard candy is also substantially free of cellulosic fibers.

Since the prior art teaches a body that is wholly receivable in an oral cavity (hard candy), including a matrix, including about 40% or more of an amorphous, non-crosslinked soluble fiber formed from a mixture heated to a temperature between 80°C and 110°C, the body would have inherently possessed the property of a glass transition temperature ranging from about 50°C to about 120°C, as well as being configured to dissolve when the body is exposed to saliva, being nonporous, and the additive configured to be released from the body as the body dissolves, as per claims 17, 24.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Previous
1) Claims 19, 25, 26 remain rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al., (US 2007/0172511), as applied to claims 2-3, 5, 17-18, 22, 24, 27 above.
Harrison et al., which is taught above, differs from claims 16, 19, 25, 26 insofar as it does not require, maltodextrin, less than 25% of sugars and sugar alcohols.
Note also that Harrison et al. teaches an embodiment wherein “the oligosaccharide rich stream has a solid content not less than 70.0 percent mass/mass (m/m), and reducing sugar content (dextrose equivalent), expressed as D-glucose, less than 20.0 percent m/m calculated on dry basis . . . can be classified as maltodextrin under food labeling regulations” (p. 1, para. [0012]). Thus, it would have been obvious for the digestion resistant fiber to consist of maltodextrin.
In further regard to claims 19, 25, 26, again Harrison et al. teaches “bulking agents, such as sugar alcohols or maltodextrins, to reduce caloric content and/or to enhance nutritional profile of the product” (p. 6, para. [0075]).  
Accordingly, it would have been obvious to replace the sugar of the hardcandy (Example 23) with maltodextrin in order to reduce its caloric content and/or to enhance its nutritional profile, thereby providing a hard candy with less than 25% or substantially free of sugars and sugar alcohols, as per claims 19, 25 and 26.


Harrison et al., which is taught above, differs from claims 6-14 and 23, insofar as it does not teach coating for the hard candies.
Cosler teaches a method of coating confectionaries with zein, as per claim 14.
According to Cosler, “Certain confections, especially the so-called ‘hard candies’ become very sticky when exposed to increased humidity and temperature conditions . . . . By the present invention, it is possible to coat food articles such as confections, nuts or candy with an edible and nutritional material which not only imparts an attractive and decorative finish to the candy or nuts but also acts as an extremely efficient oil and moisture barrier” (col. 1, lines 54-68).
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to coat the hard candy of Harrison et. al., with zein for example, for the purpose of preventing stickiness when exposed to increased humidity and temperature conditions, as taught by Cosler.

New by Amendment
3) Claims 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al., (US 2007/0172511) as applied to claim 2 above, and further in view of Hague et al., (US 2004/0253307).
Harrison et al., which is taught above, differs from claims 28-29 insofar as it does not teach a therapeutic agent for the hard candy.

Hague teaches, “Preferably, the fentanyl sugar-free oral transmucosal solid dosage form is prepared as a compressed powder oral transmucosal solid dosage form, although it could alternatively be prepared as a hard candy oral transmucosal dosage form” (p. 9, para. [0096]).
It is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add a therapeutic, i.e. fentanyl, to the hard candy of Harrison et al. since hard candies are suitable forms of administration for therapeutics such as fentanyl, as taught by Hague.

4) Claim 30 [renumbered] is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al., (US 2007/0172511) as applied to claim 2 above, and further in view of Normad et al., (US 2005/0152932).
Harrison et al., which is taught above, differs from claim 30 insofar as it does not teach a plasticizer from the claimed list of plasticizers.
	Normad et al. teaches a system for high intensity flavors in the form of “chewing gums, hard-boiled candies or yet in compressed tablets, lozenges . . .” (p. 3, para. [0026]).  
propylene glycol, glucose, isomalt, corn starch syrup, glycerol, ethyleng glycol, dipropylene glycol, butelene glycol, triacetin, trialkylcitrate . . .” (p. 4, para. [0035]).

	It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to use glycerol (a.k.a. glycerin) or propylene glycol as plasticizers for the hard candy of Harrison et al. based on their art recognized suitability, as taught by Normad et al.

Technological Background
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Frey US 3,271,256.  Frey is pertinent for teaching “the three most effective plasticizers—water, glycerol, and propylene glycol—“ (col. 2, lines 7-9).  



Nonstatutory Obvious-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1) Claims 2, 3, 5, 11-14, 17-19, 22-27 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,943,511. This rejection applies to newly added claim 28-31. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a lozenge comprising a body that is wholly receivable in an oral cavity, comprising a matrix including a soluble fiber and a glass transition temperature ranging from about 50°C to about 120°C.  The ‘511 patent anticipates the instant claims insofar as it claims a “digestion-resistant maltodextrin matrix” and nicotine as the additive dispersed in the matrix. The ‘511 patent also claims wherein the composition is substantially free sugars and sugar alcohols, as per claims 25-26, and non-porous (see claim 19), therapeutic agents (see claim 8), plasticizer (see claim 25).



2) Claims 2, 3, 5, 11-14, 17-19, 22-27 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,351,936. This rejection applies to newly added claim 28-31. Although the claims 


3) Claims 2, 3, 5, 11-14, 17-19, 22-27 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,244,786. This rejection applies to newly added claim 28-31. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a lozenge comprising a body that is wholly receivable in an oral cavity, comprising a matrix including a soluble fiber and a glass transition temperature ranging from about 50°C to about 120°C.  The ‘786 patent anticipates the instant claims insofar as it claims a specific matrix, i.e. “an amorphous soluble-fiber matrix” and tobacco as the additive dispersed in the matrix. The ‘767 patent does not require sugars or sugar alcohols, thus it would have been obvious to exclude them, as per claims 25-26, and non-porous (see claim 9), therapeutic agents (see claim 4), plasticizer (see claim 19).


claim 28-31. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a lozenge comprising a body that is wholly receivable in an oral cavity, comprising a matrix including a soluble fiber and a glass transition temperature ranging from about 50°C to about 120°C.  The ‘243 patent anticipates the instant claims insofar as it claims a specific matrix, i.e. “maltodextrin” and exhausted tobacco fiber as the additive dispersed in the matrix. The ‘243 patent also claims wherein the composition is substantially free sugars and sugar alcohols, as per claims 25-26, and non-porous (see claim 17), therapeutic agents (see claim 8), plasticizer (see claim 23).


5) Claims 2, 3, 5, 11-14, 17-19, 22-27 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 10,105,320. This rejection applies to newly added claim 28-31. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a lozenge comprising a body that is wholly receivable in an oral cavity, comprising a matrix including a soluble fiber and a glass transition temperature ranging from about 50°C to about 120°C.  The ‘320 patent anticipates the instant claims insofar as it claims a specific matrix, i.e. “maltodextrin matrix” and a generic additive dispersed in the matrix. The ‘320 patent also claims wherein the composition is substantially free 


6) Claims 2, 3, 5, 11-14, 17-19, 22-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-19 of copending Application No. 15/954,150 (now US Patent 10,702,516) in view of Normand et al., (US 2005/0152932). This rejection applies to newly added claim 28-31. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a lozenge comprising a body that is wholly receivable in an oral cavity, comprising a matrix including a soluble fiber and a glass transition temperature ranging from about 50°C to about 120°C.  The ‘516 patent anticipates the instant claims insofar as it also claims a generic soluble-fiber matrix, but nicotine as the additive dispersed in the matrix.  The ‘516 patent claims exclusion of sugars or sugar alcohols (see claim 8), as per claims 25-26, a non-porous property (see claim 11), and therapeutic agents, generally (see claim 3).
The ‘516 patent differs from the instant claims insofar as it does not claim a plasticizer.  
Normad et al. teaches a system for high intensity flavors in the form of “chewing gums, hard-boiled candies or yet in compressed tablets, lozenges . . .” (p. 3, para. [0026]), where plasticizers as “an essential component”(p. 4, para. [0035]). Suitable plasticizers include propylene glycol … glycerol … triacetin . . .” (p. 4, para. [0035]).


Response to Arguments
Applicant argues that Harrison et al. is not anticipatory insofar as it does not teach a non-porous structure nor a plasticizer.  Applicant states, “There is no suggestion in the cited patent document that the lozenge must have a certain physical structure as a result of its composition’ (p. 8-9).
The Examiner disagrees.
The prior art hard candy comprises a plasticizer insofar as it comprises water. The oligosaccharide is taught to function as a plasticizer as well (see p. 23, para. [0298]).  Further since the prior art product is produced under similar conditions it would have been expected to have the same properties.  No evidence has been presented showing otherwise.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb